Citation Nr: 1813870	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rectal cancer.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for basal cell carcinoma of the nose.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2015, the Board remanded the appeal for further development, to include obtaining an addendum VA medical opinion. The addendum was obtained in December 2015 and the appeal has returned to the Board.  

Additionally, in December 2015, the Board determined that the issues of service connection for arthritis in the hands, joints, and knees, and service connection for hearing loss had been raised by the record in a partial VA Form 21-526 received in July 2014, and referred them to the Agency of Original Jurisdiction (AOJ). However, these issues still have not been adjudicated by the AOJ and therefore, the Board does not have jurisdiction over them. They are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 

2. The competent evidence does not demonstrate that the Veteran's rectal and/or colon cancer is attributable to his active service or any incident of service, to include herbicide exposure.

3. The competent evidence does not demonstrate that the Veteran's basal cell carcinoma of the nose is attributable to his active service or any incident of service, to include herbicide exposure or in-service sun exposure.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for rectal cancer have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for establishing entitlement to service connection for colon cancer have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing entitlement to service connection for basal cell carcinoma of the nose have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that private treatment records from Metro Health have not been obtained. However, in January 2012, the Veteran requested that his claim proceed without these records, as the information they contained was also included in other private treatment records that had successfully been requested and received by the RO. Thus, the Board finds that the duties to notify and assist have been satisfied.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307, 3.309(e) (2017).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iii).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as carcinoma, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As the Veteran did not manifest rectal and/or colon cancer, or basal cell carcinoma during service or to a compensable degree within one year of his separation from service, service connection cannot be established under this presumption.

At the outset, the Board notes that the Veteran contends that he should be presumptively entitled to service connection due to his exposure to herbicides while serving in Vietnam. The Board acknowledges that the Veteran did serve in Vietnam, as it is consistent with the evidence of record. He is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307 (a)(6)(iii). However, the claimed conditions are not listed as diseases associated with exposure to herbicides and based on scientific data reported by the National Academy of Sciences (NAS) since 1993, the Secretary has determined that a positive association does not exist between herbicide exposure and digestive cancers (including colon-rectum) and skin cancers (including basal cell carcinoma).  Thus, presumptive service connection is not warranted for the claimed conditions. 38 C.F.R. § 3.309(e) (2015); M21-1 Part IV, ii.2.C.3.k.  

Notwithstanding, direct service connection can still be established under 38 C.F.R. § 3.303 (d) by showing that the disease or disability was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. Thus, the Board will consider whether service connection for the issues on appeal can be established on a direct basis.

	A. Rectal and Colon Cancer

The Veteran contends that his colorectal cancer is due to service, to include as a result of herbicide exposure. 

Service treatment records are silent as to any diagnosis or treatment of rectal or colon cancer. 

Post-service treatment records demonstrate that the Veteran was diagnosed with colorectal cancer in 2002. See December 2007 Private Treatment Letter. Thus, the first element of service connection is met.

The Veteran asserts that his colorectal cancer diagnosis is related to his Vietnam service, to include Agent Orange exposure. As the Board has already conceded in-service exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the second element of service connection is met.

The Veteran was afforded a VA examination for his colorectal cancer in June 2011 and an addendum opinion was obtained in December 2015. The December 2015 examiner thoroughly noted the Veteran's medical history related to his colorectal cancer and ultimately opined that it was not caused by or related to service, including as a result of herbicide exposure. The examiner acknowledged the Veteran's herbicide exposure, but reasoned that the cause of colorectal cancer is multifactorial, and that the Veteran demonstrated several of the known risk factors. Additionally, the examiner explained that gastrointestinal cancers have been extensively studied in Vietnam veterans and that no link between herbicide exposure and these cancers, to include colorectal cancer, has been identified.

Based on the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's colorectal cancer and any in-service injury or disease. 

As noted above, the December 2015 VA examiner found no relation between the colorectal cancer and the Veteran's military service, to include herbicide exposure. There is no medical or otherwise probative evidence showing causation of his condition by his in-service exposure to herbicides. As the opinion was based on a thorough review of the Veteran's medical history, was supported by medical studies, and contained a clear and detailed conclusion, the December 2015 opinion is considered to be credible and highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

Furthermore, as discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion regarding his colorectal cancer diagnosis. Determining the etiology of the Veteran's symptoms requires medical inquiry into gastrointestinal processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim.

As such, service connection for rectal and/or colon cancer is not warranted on any basis. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C. § 5107; Gilbert, supra.

	B. Basal Cell Carcinoma of the Nose

The Veteran contends that his basal cell carcinoma of the nose is due to service, to include as a result of herbicide and sun exposure. 

Service treatment records are silent as to any diagnosis or treatment of a skin disability, to include basal cell carcinoma of the nose. 

Post-service treatment records demonstrate that the Veteran was diagnosed with basal cell carcinoma of the nose in July 2004. See July 27, 2004 Private Treatment Record. Thus, the first element of service connection is met.

The Veteran asserts that his skin condition is related to his Vietnam service, to include herbicide and sun exposure. Specifically, in an April 2016 statement, he reported that he was exposed to extreme sun conditions during service, for up to 12 hours daily. The Veteran is competent to report in-service sun exposure and sunburn and his reports as to sun exposure appear consistent with the circumstances of his service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). Additionally, as noted above, the Board has conceded herbicide exposure during service. Thus, the second element of service connection is met.

The Veteran was afforded a VA examination for his basal cell carcinoma in June 2011 and an addendum opinion was obtained in December 2015. The December 2015 examiner thoroughly noted the Veteran's medical history related to his basal cell carcinoma of the nose and ultimately opined that it was not caused by or related to service, including due to herbicide exposure or sun exposure. The examiner acknowledged the Veteran's reports of extensive sun exposure, but reasoned that in cases of individuals over the age of 40 who develop basal cell carcinoma, it is due to intermittent sun exposure over a lifetime. On the contrary, extensive sun exposure generally results in basal cell carcinoma in individuals younger than 40 years of age. The examiner also explained that medical literature did not support a causal relationship between Agent Orange and the development of basal cell skin cancer. 

Based on the foregoing, the Board finds that the evidence does not show a nexus between the Veteran's basal cell carcinoma of the nose and any in-service injury or disease. 

As noted above, the December 2015 VA examiner found no relation between the basal cell carcinoma of the nose and the Veteran's military service, including herbicide and sun exposure. The skin cancer developed more than 30 years after the Veteran left service and there is no medical or otherwise probative evidence showing causation of his condition by his in-service exposure to herbicides and the sun. As the opinion was based on a thorough review of the Veteran's medical history, was supported by medical literature, and contained a clear conclusion, the December 2015 opinion is considered to be credible and highly probative. Nieves-Rodriguez, supra; Stefl, supra. 

Furthermore, as discussed above, the Veteran is not competent to render an etiology opinion regarding his skin cancer diagnosis. See Kahana, supra. Determining the etiology of the Veteran's symptoms requires medical inquiry into physiological processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim.

As such, service connection for basal cell carcinoma of the nose is not warranted on any basis. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. 38 U.S.C. § 5107; Gilbert, supra.



ORDER

Entitlement to service connection for rectal cancer is denied.

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for basal cell carcinoma of the nose is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


